Citation Nr: 1032655	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUES

1.  Service connection for a claimed right ear hearing loss.

2.  Service connection for the claimed residuals of a low back 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1997 to October 
2001.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an June 2005 rating decision by the RO that 
determined that new and material evidence had not been submitted 
to reopen the Veteran's claims.  

These matters had been previously denied by the RO in an 
unappealed June 2003 rating decision.

However, as reflected in the October 2005 rating decision and the 
April 2006 Statement of the Case (SOC), the RO reviewed and 
denied the claims on a de novo basis due to the receipt of the 
previously unaddressed service treatment records.  

The question of whether new and material evidence has been 
received to reopen the claim must be addressed by the Board 
because the matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), affirming 
8 Vet. App. 1 (1995).  

Accordingly, given the provisions of 38 C.F.R. § 3.156(c), the 
Board will undertake to review each claim on the merits.

In December 2006, the Board reopened the claim of service 
connection for a bilateral knee condition and remanded this 
matter as well as the claims of service connection for a right 
ear hearing disorder and the residuals of a low back injury.  

In a June 2010 rating action, the RO granted service connection 
for a bilateral knee condition.  Consequently, this matter is no 
longer before the Board.  



FINDINGS OF FACT

1.  The Veteran currently is not shown to have a right hearing 
loss disability for VA compensation purposes.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to a chronic low back disorder during service.  

3.  The Veteran has not presented credible lay assertions 
sufficient to establish a continuity of low back symptomatology 
beginning in service.  

4.  The Veteran has not presented competent evidence to support 
his lay assertions of having developed a chronic low back 
disorder due to an  injury sustained in service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a right ear hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.385 (2009).

2.  The Veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

The letters dated in March 2005, March 2006 and January 2009 
satisfied these criteria.  The Veteran was informed of the 
evidence and information necessary to substantiate the underlying 
claim of service connection, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain information and 
evidence in support of his claims, and notice regarding 
disability ratings and effective dates of awards.   

The record also reflects that VA made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, VA treatment records, and 
private treatment records.  

The RO did not arrange for a VA examination as to the matter of 
service connection for a low back condition because a VA 
examination and opinion is not required to decide this matter.  
In the absence of competent evidence of a chronic low back 
disorder or credible lay statements that would tend to link his 
current low back pain to service, a question requiring additional 
development in the form a medical assessment or input on the part 
of VA has not been presented in this case.  


Analysis

A June 2003 decision denied service connection for a right ear 
hearing loss disability and residuals of a low back injury.  
Moreover, a timely appeal was not initiated within a year of the 
Veteran being notified.  38 U.S.C.A. § 7105 (West 2002).    

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).


Right Ear Hearing Loss

The recently received service treatment records reflect that the 
Veteran was routinely exposed to noise in service, but none of 
several audiometric evaluations performed during his period of 
active service revealed that he had a right ear hearing loss 
disability for VA compensation purposes.

The December 1996 hearing testing performed during service showed 
pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
5
0
LEFT
N/A
N/A
N/A
N/A
N/A


The recorded October 1997 pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
5
0
LEFT
N/A
N/A
N/A
N/A
N/A

The July 1999 pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
N/A
N/A
N/A
N/A
N/A

The February 2000 pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
N/A
N/A
N/A
N/A
N/A

The September 2001 pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
10
15
10
LEFT
N/A
N/A
N/A
N/A
N/A





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
N/A
N/A
N/A
N/A
N/A

The evidence now includes a September 2005 VA examination report, 
a December 2005 statement from a private audiologist with 
audiometric findings, and VA treatment records dated in 2005 and 
2006.

The VA examination continues to show that the Veteran does not 
have a hearing loss disability in the right ear.  Pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
N/A
N/A
N/A
N/A
N/A

The average pure tone threshold was 5 decibels in the right ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was that the Veteran had 
clinically normal hearing in the right ear.  The audiologist 
added that the results were considered valid indicators of true 
organic hearing sensitivity.

The December 2005 letter from a private audiologist stated that 
an audiogram conducted the day before showed that he had normal 
hearing acuity in the right ear.  He added that puretone average 
thresholds in the right ear for 1000, 2000, 3000 and 4000 hertz 
was 5 dBHL.

The VA treatment records in 2005 and 2006 indicate the Veteran 
had normal hearing in his right ear.  An audiology consult 
revealed that pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
-
5
LEFT
N/A
N/A
N/A
N/A
N/A

Despite the Veteran's credible assertion of having developed a 
right ear hearing loss due to noise exposure in service, the 
competent evidence shows that the Veteran's hearing acuity in the 
right ear does meet the definition of a hearing disability for VA 
compensation purposes as required by 38 C.F.R. § 3.385.  

Accordingly, absent competent evidence of current disability, the 
claim of service connection for a right ear hearing loss must 
denied by law.


Low Back

A careful review of the recently submitted service treatment 
records shows that the Veteran did not manifested complaints or 
findings referable to chronic low back during service.  

The service treatment records do show that the Veteran was seen 
with various complaints including that "his back was sore" in 
connection with treatment rendered for an episode of dehydration 
after he fell out of a "hump" during training in March 2001.  
However, neither a diagnosis referable to an low disorder nor a 
history of an actual low back injury was recorded at that time or 
at any other time during service.  

Significantly, in connection with a Report of Medical History 
dated in September 2001 prior to his separation from service, the 
Veteran denied having or ever having recurrent back pain or any 
back problem.  The accompanying Report of Medical Examination 
dated in October 2001 noted that the spine and "other 
musculoskeletal" were normal.  This is important information 
that must be addressed in assessing the credibility of the 
Veteran's current assertions.  

The Veteran's initial claim for a low back condition was received 
in January 2003.

The evidence now includes VA treatment records dated in 2005 and 
2006 that are devoid of any low back complaints, findings or 
diagnoses.  

In fact, when seen in a March 2005 for a physical evaluation, the 
Veteran was noted to have no back spasms or tenderness. His 
vertebral alignment was normal.  Accordingly, on this record, 
there is not competent evidence that would raise a reasonable 
possibility of substantiating the claim.  

While the Veteran reports having had low back pain since 
sustaining an injury in service,  these current lay assertions to 
this extent are not found to be credible because they are 
inconsistent with his earlier statements made during service.  As 
such, his lay assertions lack probative value for the purpose of 
establishing a continuity of symptomatology since service.  

His current assertions referable to sustaining a low back injury 
in service alone cannot serve to establish a nexus linking any 
current low back disability to service.  

Moreover, in claiming VA benefits, the Veteran has not presented 
any competent evidence that would tend to show that he has a 
chronic low back disorder.  

Accordingly, on this record, the claim of service connection for 
residuals of a low back injury must be denied.


ORDER

The claim of service connection for a right ear hearing loss must 
be denied under the law.

Service connection for a claimed residuals of a low back injury 
is denied.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  


 Department of Veterans Affairs


